Citation Nr: 1726154	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  15-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a compensable disability rating for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a compensable increased rating for PTSD. 

As the Veteran has stated and submitted evidence that he cannot work due to his PTSD disability, TDIU is raised in conjunction with the claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record contains October 2013 and November 2014 letters from L.G., MA, LPA, who stated that the Veteran has been treated by her since May 2012.  The examiner stated that the Veteran's Global Assessment of Functioning (GAF) score was 48, and he is unable to work due to PTSD symptoms.

The Veteran was afforded a VA examination in November 2014.  The examiner found that the Veteran did not meet the DSM-V criteria for PTSD.  Further, symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner considered L.G.'s opinion and stated that the symptoms described in the letter are not consistent with permanent disability.  The examiner also noted that the Veteran has not pursued evidence-based treatment, inconsistent with the establishment of permanent disability.

In light of the conflicting opinions, the Board finds that an additional, clarifying opinion is required.
Also, the record reflects attempts to retrieve private treatment records from L.G., MA LPA.  On remand, the Veteran should be afforded an opportunity to identify private treatment records, including from L.G., MA LPA, and additional attempts should be made to obtain the records.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

1.  Obtain any outstanding private treatment records identified by the Veteran, in particular, records from L.G., MA, LPA.  To that end, ask the Veteran to provide completed Form 21-4142 authorizations.  If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided notice of such.  

2.  Obtain any VA treatment records pertaining to the Veteran.  If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided notice of such.

3.  After the above is complete, schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his service-connected PTSD, preferably by an examiner other than the November 2014 examiner.

The Veteran's claims file should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 
(a)  The examiner should interview the Veteran, conduct any diagnostic testing required, and specifically consider the November 2014 VA examination and October 2013 and November 2014 private opinions, and offer a clarifying opinion, to the extent possible.

(b)  The examiner should assess the functional impairment caused by the Veteran's service-connected PTSD, to include on his employability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  When the above has been completed, the case should again be reviewed by the AOJ.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




